SALES CONTRACT Nr. 1003-2017, dated March 10, 2017 China This Sales Contract (“Contract”) is made between Guanleather Fashion Accessory Co., Ltd., hereinafter referred to as “ Buyer ” and Shemn Corp. a legal entity duly registered and existing under the laws of the State of Nevada, United States of America , hereinafter referred to as “ Seller” HAVE AGREED AS FOLLOWS: I. SUBJECT OF CONTRACT ) According to this contract, the Seller shall sell to the Buyer leather fashion products (hereinafter called the GOODS) as per invoice and price agreed upon the Parties. The Buyer shall accept and pay the Goods a price agreed by the Parties. ) In case of decrease of demand for the products produced by the Seller on the market the Buyer has right to return the products back to the Seller with the same price as it was bought. ) The property right for the Goods as well as risk of loss or damage shall be passed to the Buyer from the date the Buyer accepted the Goods from the Seller. II. PRICE OF CONTRACT 2.1) The Seller intends to supply to the Buyer under this Contract the Goods for a total amount not less of USD . The payment can be devided to four payments. 2.2) Price of the Goods shall be in $ (
